Citation Nr: 1228334	
Decision Date: 08/16/12    Archive Date: 08/21/12

DOCKET NO.  03-26 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an extra-schedular evaluation for traumatic arthritis of the right femur with postoperative residuals of fracture of the right femoral neck ("right femur disability") from March 29, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel
INTRODUCTION

The Veteran served on active duty from September 1970 to February 1971.

This matter initially came before the Board of Veterans' Appeals (Board) from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied the Veteran's claim for an increased rating for right femur disability, then rated 30 percent disabling.

In September 2005, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of that hearing is of record.  In September 2011, the Veteran was asked if he desired an opportunity to testify at another hearing.  In October 2011, the Veteran submitted a statement which indicated that he did not wish to appear at a hearing.

In December 2005 and again in February 2008, the Board remanded the claim to the RO, via the Appeals Management Center (AMC).  In February 2010, the Board divided the claim into three separate claims and recharacterized the issues as entitlement to an evaluation in excess of 30 percent for right femur disability prior to March 29, 2007, entitlement to an evaluation in excess of 30 percent for right femur disability from March 29, 2007, and entitlement to an extra-schedular evaluation for right femur disability from March 29, 2007.  The Board denied the claim for an increased rating prior to March 29, 2007, including on an extraschedular basis, and granted the claim for an increased rating from that date, increasing the evaluation to 60 percent.  These decisions are final and are no longer before the Board.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 20.1100(a), 20.1104 (2011).  The Board remanded the claim for an extra-schedular evaluation for right femur disability from March 29, 2007.  In November 2011, the Board determined that referral to the Director of Compensation Service (Director) for consideration of an extraschedular rating was warranted and remanded the claim for such referral.  The RO/AMC referred the claim and thus complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The schedular rating adequately contemplates the Veteran's disability picture and the relevant rating criteria reasonably describe his disability level and symptomatology from March 29, 2007.


CONCLUSION OF LAW

The criteria for an extra-schedular evaluation for right femur disability from March 29, 2007, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include the following: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In November 2003 and April 2008 letters, the RO notified the Veteran of the evidence needed to substantiate his increased rating claim.  These letters, as well as a February 2006 letter, also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the February 2006 and April 2008 letters complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claims, in the April 2008 letter.

Contrary to VCAA requirements, some of the VCAA-compliant notice in this case was provided after the initial adjudication of the increased rating claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The timing deficiency was cured by readjudication of the claim, after divided and recharacterized, in the June 2012 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).

The Veteran was not provided information specifically with regard to extra-schedular evaluation, the sole issue remaining on appeal, and also was not provided information regarding disability ratings and the criteria applicable to his increased rating claim in compliance with a decision of the Court that was subsequently vacated by the Federal Circuit.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Notice defects are not prejudicial where (1) any defect was cured by actual knowledge on the part of the claimant; or (2) a reasonable person could be expected to understand from the notice what was needed.  Goodwin v. Peake, 22 Vet. App. 128, 133-34 (2008); see also Mlechick v. Mansfield, 503 F.3d 1340, 1344 (Fed. Cir. 2007) (section 5103(a) notice error not prejudicial when a reasonable person could be expected to understand what was needed).  In this case, given the extensive development that has occurred with regard to the extraschedular issue, the Veteran ether had actual knowledge or a reasonable person could be expected to understand what was needed with regard to this claim.  There was therefore no prejudice from any notice errors in this regard.

Finally in this regard, during the Board hearing, the VLJ explained the issue on appeal (as it then was) and asked questions designed to suggest the submission of evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to an extra-schedular evaluation for right femur disability is thus ready to be considered on the merits.

Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

To accord justice in an exceptional case where a schedular evaluation is found inadequate, the Director, upon RO submission, is authorized to approve an extra-schedular evaluation commensurate with the average earning capacity impairment due to the service-connected disability.  38 C.F.R. § 3.321(b)(1).  In this case, such referral has occurred, and the Director determined that an extra-schedular rating was not warranted in this case.  Although the Board is precluded from initially assigning an extra-schedular evaluation, the Board has the authority to review the Director's denial of an extra-schedular evaluation on appeal.  Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (citing Floyd v. Brown, 9 Vet. App. 88, 96-97; 38 U.S.C.A. §§ 511(a), 7104(a); Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1347 (Fed. Cir. 2003)).  The Board will therefore address the issue of whether the Veteran is entitled to an extra-schedular evaluation in this case on the merits.

In making a determination as to whether referral for an extra-schedular evaluation is warranted, the Court has set forth a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  This same inquiry applies to the merits of an extra-schedular claim.  See Thun, 572 F.3d at 1369-70 (characterizing RO and Board initial determination as to whether referral to Director for extra-schedular evaluation is warranted as a "threshold inquiry into whether a veteran qualifies for extra-schedular consideration").  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment and frequent hospitalization render impractical the application of the regular schedular standards.  If those factors are present, an extra-schedular evaluation may be warranted.  Id.

The Veteran is in receipt of a 60 percent rating from March 29, 2007, for his right femur disability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5255.  Under DC 5255, a 60 percent rating requires fracture of the surgical neck of either femur if the fracture results in a false joint, or fracture of the shaft or anatomical neck of either femur with nonunion when there is no loose motion and weight-bearing is preserved with the aid of a brace; an 80 percent rating requires nonunion of a spiral or oblique fracture with loose motion.  In addition, higher ratings are available under DC 5250 for intermediate hip ankylosis or extremely unfavorable ankylosis with the foot not reaching the ground and crutches necessitate and under DC 5254 for flail joint of the hip.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991) (regardless of the precise basis of the RO's, the Board has a duty to acknowledge and consider all regulations that are potentially applicable).  Other ratings for disabilities of the hip and thigh are provided for in the criteria of DCs 5251, 5252, and 5253, which provide for ratings up to 40 percent based on limitation of motion of the thigh.  In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011).

During service, the Veteran fractured the neck of his right femur.  Post-service, a February 2002 VA treatment note indicated that the Veteran reported that he had pain in his right hip and nearly falls when he stood and had missed work as a mailman due to pain.  The pain was worse in cold weather, and he sometimes used a cane.  He took Tylenol for the pain.  The orthopedic surgeon described treatment options, prescribed Motrin and Darvocet, told the Veteran that "if he wants, he can use a cane" and wrote a note for a quad-cane.  A May 2002 VA treatment note indicated that the Veteran told a nurse that the ibuprofen helped with the pain, and he requested a refill.  He told the orthopedist that his pain was getting worse, explaining that he could walk up to 100 to 300 yards before the pain started.  He denied any pain at rest.  The orthopedist again explained hip arthroplasty to him.

On the February 2003 VA joints examination, the Veteran complained of increased right hip pain on ambulation, easy fatigability, and stiffness.  He reported flare-ups approximately every two months lasting two to three days that were usually triggered by prolonged standing or walking and/or weather changes.  He indicated that he uses a cane for balance and that the hip disability only affected his occupation and activities during periods of flare-ups.  Reported range of motion findings of the right hip included flexion to 70 degrees and abduction to 20 degrees, both with pain; extension to 15 degrees; and adduction to 10 degrees with moderate pain.  External rotation was described as very poor with range of motion to 15 degrees; internal rotation was also poor, ranging to 20 degrees.  The examiner remarked that the Veteran had difficulty getting his clothes off because he cannot readily lift his right foot off the floor in standing position.  A right hip x-ray report listed the impression as degenerative changes of the right hip status post internal fixation of prior trauma; no interval change.  The diagnosis was status post femoral neck fracture requiring open reduction and internal fixation while on active duty, now presenting as moderate to severe degenerative changes of the femoral head and acetabulum with a possibility of total hip replacement in the future.

In a May 2003 VA annual examination nursing note, the Veteran requested medication for hip pain.  He stated that he was having difficulty ambulating due to the pain, and his work as a post man was becoming more difficult.  To the physician, he described his hip pain as an 8 out of 10, relieved to a 5 out of 10 by Darvocet (one tablet every two or three days) and ibuprofen.  Reported objective findings included right hip pain and decreased range of motion.  The physician explained to the Veteran that he may increase the dose of Darvocet as needed up to a maximum of six tablets a day.  The Veteran declined hip surgery.  In a nursing addendum note he stated that he was glad to have the Darvocet because it better controls his pain when he is really hurting.  He added that he was unhappy with his VA disability and that because of the type of job where he stands all day, it is very hard to work eight hours per day.

In June 2003 VA physician and nursing notes, the Veteran reported that the pain medication had helped, but he still had pain when doing exercises with the hip and a hard time bending, lifting, and stooping.  No musculoskeletal findings were reported.  In October 2003 VA treatment notes he stated that his right hip pain was a constant eight out of 10, but the medication helped, and he had been sleeping better at night.  Again, no musculoskeletal findings were reported.

In his substantive appeal dated in September 2003, the Veteran stated that the severe traumatic arthritis in his right hip due to the in-service injury was not causing all of his hip problems.  Instead, he reported that a VA doctor recently told him that he also has cartilage loss in his hip.  He added that he has many days and nights of pain, that a VA doctor told him that a total hip replacement might relieve some of the pain and result in better movement, that he walks with a cane most of the time, that he misses "a lot" of work due to his hip, and that at his age he believed the VA should raise the 30 percent rating.

A January 2004 VA telephone note reflects that the Veteran requested Family Medical Leave Act (FMLA) papers to be completed annually because he is out from work "multiple times" throughout the year with pain in the leg.

A February 2005 VA annual examination nursing note indicated that the Veteran described frequent aching pain in his buttock that was worse during the day with prolonged sitting, standing, and walking and that prevented him from working at times and doing recreational activities.  He stated that Darvocet helps to control the pain.  On examination the physician observed that the Veteran was in no acute distress and was sitting comfortably.

In September 2005, the Veteran testified that he receives treatment only at the VA Medical Center (VAMC) in Big Springs, Texas, which is 60 miles from his home, and was last seen about eight months previously; treatment was provided by a general physician because no orthopedist was employed at that facility.  He stated that he takes Tylenol and Darvocet for right hip and knee pain that occurs "most of the time.  It comes and goes."  He reported that the pain is worse with prolonged sitting, car rides, and any walking.  He stated that a VA doctor told him that he definitely needs to walk with a cane and that he uses a cane 90 percent of the time.  He described difficulty putting on socks and lifting his leg over the side of the bathtub.  He further testified that in the last year, he had lost two to three weeks of work as a full-time employee at the US Postal Service exclusively due to right hip pain.  He stated that he mostly stands at his job and is able to lean on his left leg to take the pressure off his right leg.

VA annual examination records dated in November 2005 were similar to those in February 2005, but the Veteran also wanted FMLA paperwork completed for 2006 and a physician order that was requested by his supervisor at the US Postal Service for use of a cane at work.

In correspondence dated in March 2006 the Veteran stated that he has had a lot more trouble walking and doing his job due to his right hip.

July 2006 VA treatment notes showed that the Veteran still had right hip pain and used a cane for support and safety.  The assessment was stable hip arthralgia.

On the March 2007 VA examination, the Veteran described right hip and right knee pain and intermittent swelling becoming progressively worse, instability, giving way, stiffness, and weakness.  He also endorsed right hip locking several times a week and right knee effusion.  He denied any flare-ups. He reported that he always used a cane for walking, used a stool at work, had some trouble getting off the toilet and in and out of bed, and was unable to walk more than a few yards or stand for more than a few minutes.  He stated that he lost 122 hours from work in the last year due to hip and knee pain.

Reported right hip range of motion findings included flexion to 50 degrees with pain beginning at 50 with an additional 10-degree loss of motion on repetition due to pain, inability to cross legs, ability to toe out greater than 15 degrees, inability to abduct beyond neutral-zero position with pain at zero, inability to internally rotate beyond neutral-zero position with pain at zero, and external rotation to 20 degrees with pain at 20 degrees and additional 10-degree loss of motion on repetition due to pain.  Reported right knee range of motion findings included flexion to 60 degrees with pain at 45 with an additional 15-degree loss of motion on repetition due to pain.  Additional objective findings included antalgic gait, right leg three centimeters shorter than left leg, tenderness and extreme guarding of both lower extremities, and no joint ankylosis.  A right hip x-ray report listed findings of internal fixation with a compressible screw of a transcervical fracture, some joint deformity of the femoral head and narrowing of the joint space on the lateral aspect, and normal shaft and distal end of the femur.  The impression was intertrochanteric fracture repaired with internal fixation and resultant deformity of the femoral head and irregular narrowing of the hip joint; comparison to prior report suggested no change.

The diagnosis was right hip post-traumatic arthritis.  The examiner, a physician assistant-certified (PA-C) opined that post-traumatic right hip and knee pain was the result of the in-service right hip fracture.  He explained that trauma is a well-known cause of degenerative joint disease, and it was common for patients to have knee pain referred from the hip or as a result of altered gait over time, pointing out the Veteran's leg length discrepancy.

In an addendum report dated in May 2007 the same PA-C indicated that he reviewed the claims folder.  His medical opinion did not change.

Additional VA treatment and telephone notes dated from March 2007 to March 2008 included requests for a new cane, stronger pain medication, and a note for his employer instructing him to use a cane at work.  He stated that he had to take medication other than Darvocet at work due to drowsiness.  Reported objective right hip or knee findings were minimal, but indicated that he walked with a limp.

In correspondence dated in April 2008 the Veteran stated that he took a large amount of pain medication for his right hip and knee, had a very bad limp, and used a cane quite often to help him walk.

On the June 2009 VA examination, the Veteran reported right hip deformity, giving way, pain, stiffness, weakness, incoordination, and decreased speed of joint motion. The Veteran denied instability, episodes of dislocation or subluxation, locking episodes, effusions, and flare-ups of joint disease.  The Veteran reported that he missed about 3-4 days total of work due to his right hip pain.  The Veteran reported being able to stand for 15-30 minutes and being unable to walk more than a few yards. The Veteran reported frequently using a cane.  Physical examination demonstrated antalgic gait, and abnormal findings included right knee pain greater than right hip pain, a shortening of the right leg, and a decreased range of motion compared to the left hip.  The Veteran demonstrated right hip flexion from zero to 45 degrees, no right hip extension, and right hip abduction from zero to 5 degrees. The Veteran was unable to cross his right leg over his left or bring his toes out 15 degrees.  The examiner noted that his right leg length was 0.5 centimeter shorter than his left leg, that flexion of the left hip caused pain referred to the right hip, and that he had almost no rotation of the right hip and no abduction/adduction.  In addition, the examiner noted that examination of the knees was carried out because of the Veteran's history of right knee pain and that range of right knee motion was limited because of pain in the anterior tibia just below the patella where the Veteran had a traction pin place for two weeks which drained for "a long time" after the pin was removed.  The examiner also noted that to a lesser extent, range of motion of the left knee also caused pain referred to the right hip.

A May 2010 physical therapy initial note indicates that the Veteran presented with complaints of right hip, right knee and also pain in the right side of the neck due to leaning to the left all the time. The Veteran ambulated into the department using a cane in his left hand, increased lateral lean to left with poor right hip and knee flexion during gait substituting with trunk motion. The Veteran stood with weight shifted to left, right hip lower than left, and sat with weight shifted to left.  The physical therapist noted that the Veteran had severely limited right hip and knee range of motion with pain and apprehension with attempts to take through range of motion, limited strength for hip flexion and abduction due to pain.

In considering whether an extra-schedular evaluation was warranted, the Director noted that, in addition to the right femur disability, the Veteran is in receipt of compensation for service-connected right knee instability and limitation of flexion, each secondary to right femur disability, rated 20 and 10 percent disabling, respectively, as well as right hip and knee scars, each rated 10 percent.  Significantly, in previous decisions, the Board noted that the Veteran had claimed service connection for right knee disability secondary to right femur disability but that the claim had not been adjudicated, and referred the claim to the RO for such adjudication.  Review of the Virtual VA file, however, reflects that, as correctly noted by the Director, the RO in May 2007 granted service connection for right knee instability and limitation of flexion and assigned 20 and 10 percent ratings.  Notably, the rating for left knee limitation of flexion under DC 5260 was based on the fact that, although flexion was initially to 60 degrees, which would not have warranted a compensable rating, after repetitive efforts that flexion was limited to 45 degrees due to pain.  The RO thus granted a 10 percent rating based on the additional functional limitation due to pain.  See DeLuca, 8 Vet. App. at 204-7.  The Director also noted the Board's prior, February 2010 finding that a rating higher than 60 percent was not warranted from March 29, 2007, because there was no evidence of nonunion of the femur with loose motion, flail joint, intermediate hip ankylosis, or extremely unfavorable ankylosis with the foot not reaching the ground and crutches necessitated, which would warrant higher ratings under DCs 5250, 5254, and 5255.  Thus, the Director found that, notwithstanding that the Veteran missed at least 51 days of work, which is evidence of marked interference with employment, the schedular rating adequately contemplates the Veteran's disability picture, the criteria reasonably describe the Veteran's disability level and symptomatology, and the Veteran's disability picture is therefore contemplated by the rating schedule and the assigned schedular evaluation is adequate.

The Board agrees with the Director.  While the Veteran experiences symptoms such as right knee pain that are not specifically contemplated by the criteria in DC 5255 under which his right femur disability is rated, his pain was specifically contemplated by the 10 percent rating for right knee limitation of flexion which was specifically based on the additional functional limitation caused by pain.  In addition, the criteria of DCs 5251 through 5253 and DeLuca contemplate hip pain and consequent limitation of motion, but those ratings are lower than the 60 percent the Veteran is currently receiving from March 29, 2007.  Moreover, the criteria for higher ratings under DCs 5250, 5254 and 5255 contemplate additional symptoms of right femur disability that the Veteran does not have.  Further, the Veteran is being compensated for other right knee symptoms secondary to the right femur disability such as instability.  The Board therefore finds that because the Veteran's disability picture is contemplated by the criteria in the diagnostic codes under which the Veteran has been rated as well as those that are potentially applicable to his disability, the assigned schedular evaluation is adequate.  The Board thus need not consider whether the time that the Veteran has missed from work constitutes marked interference with employment, although it notes that the combined rating for the service-connected right femur and related disabilities is 80 percent, which contemplates significant loss of working time.  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").

For the foregoing reasons, the preponderance of the evidence is against the claim for an extra-schedular evaluation for right femur disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to an extra-schedular evaluation for traumatic arthritis of the right femur with postoperative residuals of fracture of the right femoral neck from March 29, 2007, is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


